Citation Nr: 0925366	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-07 448	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to apportionment of the Veteran's VA disability 
compensation benefits.


REPRESENTATION

Appellant represented by:	Melinda Anderson


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1977 
and from October 1977 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2001 administrative decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) - which denied a claim for an apportionment of 
the Veteran's benefits on the grounds that the appellant, his 
former spouse, is self-supporting.


FINDING OF FACT

The Veteran died on January [redacted], 2009, before the Board could 
issue a decision in this appeal.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction 
to adjudicate the merits of the pending apportionment claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal for an apportionment of his VA disability compensation 
benefits.  As a matter of law, compensation claims do not 
survive the Veteran's death.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  In Marrero v. Gober, 14 Vet. App. 80, 82 (2000), the 
United States Court of Appeals for Veterans Claims noted that 
a child became ineligible for apportionment of compensation 
at the time of the Veteran's death and apportionment issues 
became moot.  Although the claim in Marrero involved a child, 
the fact that this particular appeal instead concerns the 
claim of a surviving spouse does not alter the outcome, as 
the Board is not aware of any statute, regulation, or case 
that distinguishes a child's claim from a surviving spouse's 
claim for the purposes of mooting a claim for benefits due to 
the death of the Veteran.  Consequently, this appeal on the 
merits has become moot by virtue of the Veteran's death and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2008). 




ORDER

The appeal is dismissed. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


